Filed 11/26/14 P. v. Clody CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G050021

         v.                                                            (Super. Ct. No. 13CF0408)

JEFFREY JOSEPH CLODY,                                                  OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregg L.
Prickett, Judge. Appeal dismissed.
                   Rex Adam Williams, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                          *                  *                  *
               On July 31, 2013, defendant and appellant Jeffrey Joseph Clody pleaded
guilty to possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and
admitted various sentence enhancement allegations. The court sentenced Clody to five
years in prison, but suspended execution of that sentence and placed Clody on probation.
                On October 29, 2013, a petition for arraignment on probation violation was
filed which alleged various new law violations. After a contested hearing, the court
found Clody in violation, revoked probation, and ordered the previously imposed five
year prison sentence executed. This appeal followed.
               After Clody appealed we appointed counsel to represent him. Counsel filed
a brief which set forth a statement of the case and the facts. He did not argue against
Clody, but advised he had not found any issues to argue on Clody’s behalf. (People v.
Wende (1979) 25 Cal.3d 436.) Clody was given 30 days to file written argument on his
own behalf. That period passed and we received no written argument from Clody.
               However, on November 13, 2014, we received a handwritten letter from
Clody, which stated: “To Judge Leary [sic]. I no longer wish to continue my case.
Please throw out all further proceedings. I give consent to Judge Leary [sic] to throw out
the case.” There was no proof of service so we sent a copy of the letter to his counsel.
               We also advised Clody’s counsel we intended to treat Clody’s letter as an
abandonment of the appeal under California Rules of Court, rule 8.316(a), and invited
counsel to file any objection to or comment on the intended procedure. A few days later,
counsel filed a motion to strike Clody’s opening brief and file new opening brief.
               On November 25, 2014 we received a letter from Clody’s counsel which
stated: “I agree with the Court’s proposal to treat the appeal as abandoned based upon
Mr. Clody’s letter to the Court. I therefore withdraw all pending motions and request the
Court treat the appeal as abandoned, dismiss the appeal, and issue an immediate
remittitur to the trial court.”



                                             2
                                      DISCUSSION
              We construe Clody’s letter to be an abandonment of his appeal. (Cal. Rules
of Court, rule 8.316(a).) Therefore, we exercise our discretion to dismiss the appeal and
direct immediate issuance of the remittitur. (Cal. Rules of Court, rule 8.316(b)(2).) Our
decision is final on filing. (Cal. Rules of Court, rule 8.316(b)(2)(B).)
                                      DISPOSITION
              The appeal is dismissed. Our decision is final on filing and the clerk of this
court is directed to issue the remittitur immediately.




                                                  THOMPSON, J.

WE CONCUR:



ARONSON, ACTING P. J.



FYBEL, J.




                                              3